Citation Nr: 1450103	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an idiopathic seizure disorder.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to the idiopathic seizure disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to the idiopathic seizure disorder.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to the idiopathic seizure disorder.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to the idiopathic seizure disorder. 

6.  Entitlement to service connection for gingival hyperplasia, status post extraction of teeth, alveoplasty, and gingivectomy, to include as due to the idiopathic seizure disorder. 

7.  Entitlement to service connection for a low back disorder, to include as due to the idiopathic seizure disorder.  

8.  Entitlement to service connection for a digestive system disorder, to include as due to the idiopathic seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1975.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2012, the Board remanded the listed issues for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

The VBMS and Virtual VA electronic folders have been reviewed.  

The issue of service connection for a dental condition (gingival hyperplasia and loss of teeth) for treatment purposes is raised by the record and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  A seizure disorder was not noted on enlistment examination in March 1974.

2.  Clear and unmistakable evidence shows that a seizure disorder existed prior to service; and clear and unmistakable evidence shows that the disorder was not aggravated by service.  

3.  The Veteran is not service-connected for any disabilities and service connection for an idiopathic seizure disorder is specifically denied herein.

4.  Peripheral neuropathy of the bilateral upper and lower extremities is not related to active military service or proximately due to or aggravated by service-connected disability; and there is no evidence of compensably disabling peripheral neuropathy in any of the extremities within one year following discharge from service.  

5.  The Veteran's dental condition, gingival hyperplasia status post extraction of teeth, alveoplasty, and gingivectomy, is related to his nonservice-connected idiopathic seizure disorder.  

6.  A lumbar spine disorder is not related to active military service or proximately due to or aggravated by service-connected disability; and there is no evidence of compensably disabling lumbar spine arthritis within one year following discharge from service.  

7.  A digestive system disorder is not related to active military service or proximately due to or aggravated by service-connected disability; and there is no evidence of compensably disabling peptic ulcer disease within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  An idiopathic seizure disorder was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

5.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

6.  Gingival hyperplasia, status post extraction of teeth, alveoplasty, and gingivectomy were not incurred in or aggravated during service, and are not secondary to service-connected disability; to the extent the claimed condition involves periodontal disease or replaceable missing teeth, any claim for compensation lacks legal merit.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.381(a).  

7.  A lumbar spine disorder was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

8.  A digestive system disorder was not incurred in or aggravated during service, nor may it be presumed to have been incurred therein; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in March 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In September 2008, VA provided notice of how disability ratings and effective dates are determined.  The claims were most recently readjudicated in the January 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  The Veteran has not specifically identified additional records that need to be obtained.  The Veteran was provided VA examinations in February and March 2012 and a clarifying opinion was obtained in January 2013.  On review, the examinations are adequate and additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).  

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, epilepsies, other organic diseases of the nervous system, and peptic ulcers are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Analysis

The Veteran contends that his seizure disorder first manifested during service and that as a result of the disorder and associated medications, he developed multiple secondary conditions.  

Seizure disorder

On examination for enlistment in March 1974, the Veteran's neurologic system was reported as normal on clinical evaluation.  On the associated report of medical history, the Veteran denied epilepsy or fits.  The Veteran entered active duty in October 1974.  

A February 1975 consultation request indicates that the Veteran had a seizure disorder since age 16 and had been off of medication since October 1974.  A March 1975 consultation report indicates that at age 13, the Veteran fell off a porch about 4 feet onto his head.  His neurologist in Puerto Rico was Dr. J.A. and he had prescribed medication for seizures prior to coming on active duty.  The seizures started after he fell on his head.  It was noted that he did not take his medication.  

On March 25, 1975, internal medicine submitted a consultation request to neurology.  It was noted that he had a seizure history prior to active duty.  The Veteran underwent a neurology consultation on March 31, 1975.  It was noted that he fell once and struck his forehead very hard and lost his memory 6-7 years prior.  It was further noted that the seizures began when he was in 9th grade (about 4 years).  He said that his doctor in Puerto Rico told him he had epilepsy.  In April 1975, Dilantin was increased.  

On August 11, 1975, the emergency room submitted a consultation request to neurology.  It was noted that the Veteran had a seizure disorder for 5 or 6 years.  The August 25, 1975 consultation report notes that the Veteran's report of faithful medication taking was dubious given his Dilantin level.  It was further noted that the Veteran reported having seizures at least since adolescence but withheld this information prior to induction.  

A September 1975 neurology note indicates the onset of seizures at age 9.  The September 1975 chronic illness (separation) examination noted a seizure disorder, uncontrolled on medication.  

An October 1975 narrative summary notes a major motor seizure disorder with onset at the age of 9.  It was noted that a Dilantin level in April was .37mg%, below the desired therapeutic range, which raised the question of the Veteran's adherence to his medication schedule.  The October 1975 report of Medical Board Proceedings indicates that the seizure disorder was not incurred in the line of duty.  Rather, it existed prior to service and was not aggravated therein.  

In January 1976, the Veteran was seen at the VA hospital for convulsive seizures.  At that time, he reported his epilepsy was controlled with medication.  He also reported a history of head trauma in childhood with loss of memory for 2 days.  He stated that the seizures started about 7 months after induction.  

On VA general medical examination in July 2005, the Veteran reported seizures starting while at Fort Hood.  Diagnosis was seizure disorder, since while in active service.  A May 2006 VA record notes a history of epilepsy since age 17.  

In the December 2007 VA Form 9, the Veteran reported that he was assigned an explosive military occupational specialty (MOS) because he did not suffer from a seizure disorder at the time of enlistment.  

The Veteran underwent a VA seizure disorders examination in February 2012.  Diagnosis was tonic-clonic seizures or grand mal (generalized convulsive seizures) with a date of diagnosis listed as 1974.  Following examination and review of the claims folder, the examiner considered whether the condition pre-dated service and provided the following remarks:

According to the [service treatment records] notes and an excellent summary done by Dr. [J.B.] dated October 15, 1975, the index seizure occurred at age nine years old, something the veteran vehemently denies.  If credibility is given to the veteran then we must ascertain how that information reached the physicians at that particular time.  There is no clear and unmistakable evidence that the seizure disorder pre-dated the service period as the only evidence available are the [service treatment records] notes and the aforementioned summary, taking into consideration the language barrier between the veteran and the attending physicians.

In other words, is as likely as not that the condition pre-dated the service.  In the other hand, the [service treatment records] and the VA records point to an undue increase in severity of the condition beyond its natural course, something that could be attributed to service.  

The above opinion was not considered adequate and further opinion was requested.  See Deferred Rating Decision dated October 1, 2012.  

In January 2013, a VA medical doctor provided an extensive clarifying opinion.  The examiner responded to the Board's remand directives and stated that it was his medical opinion that the "claimed idiopathic seizure disorder, which clearly and unmistakably existed prior to service, and which remains an uncontrolled seizure disorder, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness."  In support of this opinion, the examiner provided the following rationale:

Veteran, by his own history provided to medical providers during his various medical evaluations while on active duty, dates the onset of his seizure disorder prior to entry on active duty.  While on active duty, laboratory testing, with none detected for Dilantin and phenobarbital, and a Dilantin level of .37 mg percent (therapeutic level of Phenytoin: 10 to 20 mcg/mL) while under the care of Neurology demonstrated his non-compliance with taking medication and therefore his contribution to the lack of control of his seizure disorder.  It was also the opinion of his medical board that his condition was not aggravated by his service.  

As an initial matter, the Board notes that the seizure disorder was not noted at the time of the March 1974 enlistment examination.  Thus, the Veteran is entitled to the presumption of soundness.  

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner.  

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In reviewing the service treatment records, the Board acknowledges that there is some inconsistent information as to the onset of the seizure disorder.  That is, there are notations of age 9, age 16, and in 9th grade.  There is also a notation that the Veteran fell off a porch on his head at age 13 and that the seizures started after that.  Regardless, all of this information shows that the seizures preexisted active duty.  

In making this determination, the Board acknowledges that the Veteran now denies he had seizures prior to service.  On review, the Board finds the Veteran's statements made during service and in the course of treatment highly probative.  His statements made following service and in the pursuit of compensation are essentially self-serving and of little probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of the statements presented).  

The Board also finds the medical board proceedings highly probative.  Based on the appellant's history and objective findings during service, three military physicians determined that the condition existed prior to service and was not aggravated.  

To the extent various VA records note a seizure disorder beginning in 1974, this is apparently based on the Veteran's reported history, which the Board does not find credible.  The Veteran's statements are not supported by the overall evidence of record and thus, the references to 1974 as date of onset do not serve to establish service incurrence.  

The Board acknowledges the March 2012 VA opinion, which arguably supports the Veteran's claim.  For a variety of reasons, the Board does not find the opinion probative.  First, it determines that there was no clear and unmistakable evidence that a seizure disorder predated service, but based on the same information, essentially goes on to find that it was as likely as not that it did.  The opinion also questions how the information reached the physicians and notes language barriers.  Even assuming language barriers, the service treatment records contain detailed information, to include the name of the Veteran's treating neurologist in Puerto Rico.  This history must have been provided by the Veteran or other credible source as the military physicians would have no motive to make up this information.  The Board further notes that the reported history was documented on multiple occasions during service and was not an isolated entry.  As to whether there was a permanent increase in severity during service, the opinion is speculative and does not consider the Veteran's documented medication noncompliance. 

Further, in this opinion, the reviewer appears to find the appellant's history at the time of the review credible.  The Board manifestly does not.  The overwhelming weight of the credible evidence shows a pre-service seizure disorder.  The Veteran's more recent history denying that, but considered by this examiner, further limits the probative value of this opinion.

Finally, the Board finds the January 2013 VA opinion highly probative.  The opinion was based on a thorough review of the claims folder, considers all evidence of record, and is based on the appropriate legal standard.  See Wagner.  The pertinent medical history, statements and records were discussed in detail and the opinion was supported by sufficient rationale.  

On review, the Board finds that the evidence demonstrates that a seizure disorder clearly and unmistakably preexisted service and that it clearly and unmistakably was not aggravated during service.  The Board acknowledges that the Veteran was seen at the VA hospital within one year following discharge and at that time, his seizures were reportedly controlled with medication.  Under the circumstances of this case, however, presumptive service connection as a chronic disease is not warranted.  See 38 C.F.R. § 3.307(d) (Rebuttal of service incurrence or aggravation).  The benefit sought on appeal is denied.  

Peripheral neuropathy of the bilateral upper and lower extremities

Service treatment records are negative for complaints or treatment related to neuropathy.  On examination in September 1975, the Veteran's lower extremities were reported as normal.  The only neurologic abnormality noted was a seizure disorder.  

The Veteran underwent a VA general medical examination in July 2005.  The examiner noted that in August 2003, the Veteran was found with decreased sensation to soft touch, pinprick bilaterally most probably secondary to alcoholic neuropathy.  Following examination, diagnosis was severe peripheral neuropathy of the upper and lower extremities.  

The Veteran underwent a VA peripheral nerves examination in February 2012.  The Veteran reported problems with his lower extremities about 7 years ago.  Diagnosis was peripheral neuropathy.  The examiner remarked that there was no relationship between the idiopathic seizure disorder and the Veteran's peripheral nerve conditions.  Each condition originated from a different locus of the central nervous system and was not physiologically or anatomically connected.  

Additional VA opinion was obtained in January 2013.  The examiner opined that the peripheral neuropathy was less likely than not proximately due to or the result of or aggravated by the nonservice-connected idiopathic seizure disorder.  Further, the examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In support of these opinions the examiner noted that service records show no complaints related to peripheral neuropathy.  He also stated that the peripheral neuropathy was diagnosed as a severe alcoholic neuropathy.  

On review, service connection is not warranted on any basis.  There is no evidence of the claimed peripheral neuropathy during service or for many years thereafter and the probative evidence does not relate the claimed conditions to service.  Rather, the conditions are related to alcohol use.  There is also no evidence that peripheral neuropathy of the upper and/or lower extremities manifested to a compensable degree within one year following discharge from service.  There is no basis for secondary service connection because the seizure disorder is not service-connected.  

In summary, service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  

Gingival hyperplasia, status post extraction of teeth, alveoplasty, and gingivectomy

Service treatment records include a dental health record.  This record does not contain any objective findings and it is unclear whether a dental examination was conducted.  On enlistment and separation examinations, however, the Veteran's mouth was reported as normal.

VA records dated in July 1976 show that the Veteran was seen with an acute toothache.  Assessment was acute apical abscess due to pulp necrosis.  Tooth #14 was extracted.  

An October 2002 VA record shows that the Veteran had Dilantin gingival hyperplasia.  The plan was to extract all teeth.  

The Veteran underwent a VA dental examination in March 2012.  Diagnoses were periodontal disease and Dilantin related gingival hyperplasia.  All upper and lower teeth were missing.  The examiner stated that the gingival hyperplasia and the dental extractions were the result of the Dilantin therapy used to treat the Veteran's idiopathic seizure disorder.  

The January 2013 examiner agreed that the Veteran's gingival hyperplasia, status post extraction of teeth, alveoplasty and gingivectomy were at least as likely as not proximately due to or the result of the nonservice-connected idiopathic seizure disorder.  He further opined that the condition was less likely than not incurred in or caused by service.  In support of this statement, the examiner stated that active duty medical records contain no complaints or evaluations for the gingival condition.  

Initially, the Board notes that dental disabilities are treated differently from medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment as provided in 38 C.F.R. § 3.381(a).  In other words, in general, replaceable missing teeth and periodontal disease are not considered disabilities for purposes of VA compensation.

Compensation may be awarded for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla, provided such are not due to loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150 and Note following Diagnostic Codes 9900-9913 (2014).

The Veteran does not allege and the evidence does not show any dental trauma in service resulting in gingival hyperplasia or periodontal disease.  Rather, the evidence clearly shows that the Veteran's gingival hyperplasia and tooth loss manifested post-service and were related to the medications used to treat his seizure disorder.  The Veteran is not service-connected for the seizure disorder and there is no basis for secondary service connection for compensation purposes.  The claim is denied.  

The issue of whether the Veteran is entitled to service-connection for gingival hyperplasia, etc., for VA treatment purposes has been referred to the AOJ appropriate action.  

Low back disability

Service treatment records are negative for any complaints or findings related to the back.  On examination in September 1975, the Veteran's spine was reported as normal on clinical evaluation.  On the associated report of medical history, the Veteran denied recurrent back pain.  

The Veteran underwent a VA general medical examination in July 2005.  A diagnosis related to the low back was not provided.  VA problem list shows chronic low back pain.  

In a March 2006 statement, the Veteran reported that he hurt his back in falls when he had seizures.  

X-rays of the lumbar spine taken in December 2011 show mild degenerative changes of the spine and straightening of the spine suggesting inflammatory changes versus muscular spasm.  

The Veteran underwent a VA thoracolumbar spine examination in February 2012.  He reported that around 2005 he noticed lower back pain associated with recent onset weakness and pain of the legs.  The examiner remarked that the Veteran's back conditions were not related to the seizure disorder in any sense, either physiologically or anatomically.  

Additional VA opinion was obtained in January 2013.  The examiner opined that the lumbar spine disorder was less likely than not proximately due to or the result of or aggravated by the nonservice-connected idiopathic seizure disorder.  Further, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In support of these opinions, the examiner noted that service records show no complaints or evaluations for a lumbar spine condition.  He also stated that the lumbar spine disorder was of mild degenerative changes consistent with aging.  

On review, service connection is not warranted on any basis.  There is no evidence of lumbar spine problems during service or for many years thereafter and the probative evidence does not relate the claimed condition to service.  Rather, the condition is consistent with age-related changes.  There is also no evidence that lumbar spine arthritis manifested to a compensable degree within one year following discharge from service.  There is no basis for secondary service connection because the seizure disorder is not service-connected.  

In summary, service connection for a lumbar spine disorder is denied.  

Digestive system disorder

Service treatment records are negative for complaints or findings related to the digestive system.  On examination in September 1975, the Veteran's abdomen and viscera were reported as normal.  On the associated report of medical history, the Veteran denied frequent indigestion and stomach, liver, or intestinal trouble.  

A July 2002 endoscopy showed esophagitis, nodularerosive gastritis, and nodularduodenitis.  A June 2008 VA aid and attendance examination included a diagnosis of peptic ulcer disease.  

In March 2012, the Veteran underwent a VA stomach examination.  Diagnosis was gastroesophageal reflux disease (GERD) and gastritis.  The Veteran reported that he takes a lot of medications and sometimes feels mild pain with associated vomiting and diarrhea.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of a service-connected condition.  The examiner noted that it was well known in the medical literature that there were multiple conditions that could increase the risk of GERD and gastritis.  The examiner further noted that there was a gap of various years between the diagnosis of a seizure disorder and the first diagnosis of inflammation of the gastric mucosa in 2002.  The examiner further noted that the Veteran has many nonservice-connected conditions and takes other oral medications that can affect the gastric mucosa.  Furthermore, he is a chronic smoker with a history of alcohol abuse that predisposes to GERD/gastritis due to irritation of the mucosa.  

Additional VA opinion was obtained in January 2013.  The examiner opined that the digestive system disorder was less likely than not proximately due to or the result of or aggravated by the nonservice-connected idiopathic seizure disorder.  Further, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of these opinions, the examiner noted that service records show no complaints or evaluations for a digestive condition.  He also referenced the prior VA opinion which related the claimed condition to nonservice-connected disorders and associated oral medications that affect the gastric mucosa, as well as smoking and alcohol abuse.  

On review, service connection is not warranted on any basis.  There is no evidence of digestive disorders during service or for many years thereafter and the probative evidence does not relate the claimed condition to service.  There is also no evidence of peptic ulcer disease manifested to a compensable degree within one year following discharge from service.  There is no basis for secondary service connection because the seizure disorder is not service-connected.  In summary, service connection for a digestive disorder is denied.  The preponderance of the evidence is against the claims addressed herein and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  
 

ORDER

Service connection for an idiopathic seizure disorder is denied.  

Service connection for peripheral neuropathy of the right upper extremity, to include as due to idiopathic seizure disorder, is denied.  

Service connection for peripheral neuropathy of the left upper extremity, to include as due to idiopathic seizure disorder, is denied.  

Service connection for peripheral neuropathy of the right lower extremity, to include as due to idiopathic seizure disorder, is denied.  

Service connection for peripheral neuropathy of the left lower extremity, to include as due to idiopathic seizure disorder, is denied.  

Service connection for gingival hyperplasia, status post extraction of teeth, alveoplasty and gingivectomy, to include as due to idiopathic seizure disorder, is denied.

Service connection for a lumbar spine disorder, to include as due to idiopathic seizure disorder, is denied.  

Service connection for a digestive system disorder, to include as due to the idiopathic seizure disorder, is denied.  

_____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


